DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US4446880) in view of Pires et al. (US2010/0212682) and Crapet et al. (US2018/0000228).
Regarding claim 1, Gueret discloses an adjustable applicator (Figures 1-5) comprising: 
an applicator head (distal portion of application, best shown in Figures 1-2) comprising at least two applicator members (11 and portion of 5 between 10 and distal end of 1); 
wherein the at least two applicator members comprise a first applicator member (portion of 5 between 10 and distal end of 1) and a second applicator member (11); 
wherein the first applicator member has a first proximal end (portion of 5 just below distal-most portion of 1, with respect to orientation defined in Figures 1 and 2) and a first distal end (10) and the second applicator member has a second proximal end (14 nearest 1) and a second distal end (14 nearest 10); 
wherein the first and second ends are fixed relative to each other (Column 2, lines 13-14); 
wherein each of the first applicator member and the second applicator member comprises a support body (the support body of the first applicator member is the cylindrical outer surface of 5, and the support body of the second applicator member is the portion of 13 and 14); 
wherein the support body of the second applicator member comprises a plurality of longitudinal projecting strips (13)  includes an outer surface (exterior surface of 13) facing away from a central longitudinal axis (axis passing through the center of first applicator member, 5, along the length of the applicator) of the applicator head; 
wherein a plurality of application elements (second applicator member comprises bristles, 15), extends out from the outer surface of the support body of the second applicator member (bristles, 15, extend out from the outer surface as best shown in Figures 1-3); 
wherein the first applicator member is mounted at least in part within a hollow interior of the second applicator member (Figures 1-2, and column 1, lines 58-67); 
wherein the distal ends of the first applicator member and the second applicator member are fixed (Column 2, lines 13-14) to one another in such a manner that the distal ends of the first applicator member and the second applicator member do not move independently of each other (column 2, lines 9-15); 
wherein the second applicator member is capable of assuming at least a first configuration (Figure 1) and a second configuration (Figure 2), and wherein the first configuration corresponds to a radially retracted position (Figure 1) of the second applicator member and the second configuration corresponds to a radially extended position (Figure 2) of the second applicator member, when the first applicator member is displaced axially towards the proximal end of the adjustable applicator, a mechanical interference is created (a compression stress is exerted on the second applicator member and resulting mechanical interference between the first and second applicator member is generated); 
wherein in the radially retracted position of the second applicator member, the applicator head has a first maximum diameter (outside diameter of bristles, as shown in Figure 1) and in the radially extended position of the second applicator member, the applicator head has a second maximum diameter (largest diameter, occurring at approximately midpoint of brush, as shown in Figure 2); and 
wherein the second maximum diameter is greater than the first maximum diameter (the maximum diameter of Figure 2 is shown as being greater than the maximum diameter of Figure 1).  
Gueret does not disclose that the first applicator member comprises a plurality of application elements extending out from the outer surface of the support body or that the first applicator member comprises a plurality of longitudinal projecting strips and therefore does not disclose that each longitudinal projecting strip of the plurality of projecting strips are positioned in a slot of the second applicator member, between two longitudinal strips of the plurality of longitudinal strips or that in the second configuration of the second applicator member a protrusion of a longitudinal strip extends into the slot when the first applicator member is displaced axially toward a proximal end of the adjustable applicator; however, providing a first and second applicator member each having longitudinal strips, wherein the strips of a second applicator member are disposed in slots between a first applicator member is a well-known configuration in the art as demonstrated by Pires.  
Pires et al. discloses a similar adjustable applicator (110) comprising two application members (175, 180) wherein a first application member (180) is housed within a hollow space of a second application member (175) and both application members comprise application elements in the form of bristles (195, 200) mounted on longitudinal strips, wherein each longitudinal strip/row of application elements of the first applicator member is situated in the space/slot between the longitudinal strip/row of application elements of a second applicator member, demonstrating that providing an adjustable applicator, having one applicator member housed within a second applicator member, each longitudinal projecting strip of the plurality of projecting strips are positioned in a slot of the second applicator member, between two longitudinal strips of the plurality of longitudinal strips is well-known in the art and that such a configuration provides the advantage of increasing the density of the bristles to retain variable quantities of a cosmetic product.  Refer to Figures 1-8.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Gueret’s adjustable applicator such that the first applicator member comprises application elements/bristles disposed on longitudinal strips, alternating between longitudinal strips of bristles of the second applicator member, as taught by Pires et al., such that each longitudinal projecting strip of the plurality of projecting strips are positioned in a slot of the second applicator member, between two longitudinal strips of the plurality of longitudinal strips since Gueret recognizes that the first applicator member can be modified and since Pires et al. demonstrates that such a configuration is well-known in the art; additionally such a modification provides the advantage of increasing the versatility of the applicator by providing a second arrangement of bristles that can be accessed by a user, as desired, based on application.
The combination of Gueret and Pires does not disclose that the second applicator member comprises a protrusion of a longitudinal strip and therefore does not disclose that the protrusion extends into the slot when the first applicator member is displaced axially toward a proximal end of the adjustable applicator; however the combination does disclose that the applicator may comprise a protrusion in the form of a wedge to aid in the separation of the first and second applicator when using the applicator in the radially extended position (refer to Gueret, Column 2, lines 67-68), acknowledging that providing protrusions is well-known in the art.  
Crapet discloses an applicator (Figures 1-14) comprising a first (refer to annotated Figure 2, below) and second (refer to annotated Figure 2, below) applicator member, the first and second applicator members each having a support body (refer to annotated Figure 2, below), wherein the second applicator member comprises a protrusion (32, 34, Figure 2) that extends into an adjacent slot.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of the combination of Gueret and Pires such that a longitudinal strip comprises a protrusion and the protrusion extends into the slot, as taught by Crapet, since the combination of Gueret and Pires discloses that a protrusion can be used to separate the first and second applicator member and since Crapet demonstrates that such a configuration is well-known in the art.

    PNG
    media_image1.png
    591
    887
    media_image1.png
    Greyscale

Regarding claim 2, the combination of Gueret, Pires, and Crapet disclose the adjustable applicator of claim 1, as applied above.  Gueret further discloses wherein in the second configuration, an overall height of the applicator head is reduced.  Refer to Figure 2, and additionally, column 2, lines 1-4.
Regarding claim 3, the combination of Gueret, Pires, and Crapet disclose the adjustable applicator of claim 1, as applied above.  Gueret further discloses the wherein the second maximum diameter is located at approximately midway along the applicator head.  Refer to Figure 2. 
Regarding claim 4, the combination of Gueret, Pires, and Crapet disclose the adjustable applicator of claim 3, as applied above.  Gueret further discloses wherein a deformation of the applicator head from the radially extended position to radially retracted position and vice versa is due to a relative axial movement of the first applicator member and the second applicator member with respect to each other (Column 2, lines 9-15 and Figures 1-2).
Regarding claim 5, the combination of Gueret, Pires, and Crapet disclose the adjustable applicator of claim 4, as applied above. Gueret further discloses wherein when the proximal end of the first applicator member is moved axially towards a proximal end of the adjustable applicator, the distal ends of the first applicator member and the second applicator member are axially displaced towards the proximal of the adjustable applicator, but the proximal end of the second applicator member is fixed and does not displace axially, which results in radial deformation of the second applicator member (Column 2, lines 16-20 and Figures 1-2).
Regarding claim 6, the combination of Gueret, Pires, and Crapet disclose the adjustable applicator of claim 5, as applied above.  Per the modification of claim 5, the first application member of Pires et al., having an elongated body with longitudinal projecting strips of bristles, housed in the hollow interior of the second application member, also comprising longitudinal projecting strips, was incorporated into Gueret’s adjustable applicator such that the first application member is housed in the hollow interior of the second application member.  Both the first and second application members provide a space between adjacent projecting strips, thus the combination provides a first and second applicator member, comprising elongated bodies, and at least two longitudinal projecting strips, having a plurality of application elements on an outer surface; the second applicator member having a tubular body.  
Regarding claims 7 and 8, the combination of Gueret, Pires and Crapet discloses the adjustable applicator of claim 6, as applied above.  Per the modification addressed in claim 6, the configuration of Pires’ first applicator member was incorporated into the applicator of Gueret such that the strips of the first applicator member are disposed between the strips of the second applicator member, thus the combination provides the projecting strips of the first applicator member having a shape corresponding to the slots of the second applicator member and thus, the surface forms a smooth and contiguous outer surface of the applicator head.
Regarding claim 9, the combination of Gueret, Pires, and Crapet discloses the adjustable applicator of claim 8, as applied above.  Gueret further discloses wherein in the second configuration (Figure 2), one of the at least two longitudinal strips (13) of the second applicator member is deformed radially outward to separate from the at least two longitudinal projecting strips of the first applicator member so as to form a non-contiguous outer surface of the applicator head.  Refer to Figure 2.
Regarding claim 10, the combination of Gueret, Pires, and Crapet discloses the adjustable applicator of claim 1, as applied above.  Per the modification addressed in claim 1, the first applicator member of Pires et al. was incorporated into the applicator of Gueret such that the longitudinal rows of bristles of the first applicator member are disposed between the longitudinal rows of bristles of the second applicator member.  Thus the combination provides the first and second applicator member being arranged to expose the plurality of application elements of each of the first applicator member and the second member in an alternate fashion.  
Regarding claim 11, the combination of Gueret, Pires, and Crapet discloses the adjustable applicator of claim 1, as applied above. Per the modification addressed in claim 1, the application elements of Pires were incorporated into the applicator of Gueret, wherein the application elements are bristles (Gueret discloses bristles, 15, disposed on the second application member, see Gueret Figures 1-3; Pires discloses bristles, 195, 200 on both the first and second application members).
Regarding claim 12, the combination of Gueret, Pires, and Crapet discloses the adjustable applicator of claim 1, as applied above.  Gueret further discloses wherein the adjustable applicator comprises an actuator (6), a cap (2), a hollow stem (1), a moveable member (per applicant’s specification, the moveable member is a component of the actuator, thus the actuator taught by Gueret provides moveable members within its actuator in the form of slots, 7, such that the slots are moveable when the actuator is rotated and then are engaged with ribs, 8, such that the position of the applicator can be locked into place), and an inner rod (portion of 5 interior to 1, in the position defined by Figure 1) and the application head (11).
Regarding claim 13, the combination of Gueret, Pires, and Crapet discloses the applicator of claim 12, as applied above, wherein the proximal end of the first applicator member is connected to the distal end of the inner rod (refer to annotated Figure 1, below), whereas the proximal end of the second applicator member is fixed to a distal end of the hollow stem and wherein actuation of the actuator causes axial displacement of the movable member, the inner rod and the first applicator member (Column 2, lines 9-16; Column 3, lines 36-43).

    PNG
    media_image2.png
    540
    355
    media_image2.png
    Greyscale

Regarding claim 14, the combination of Gueret, Pires, and Crapet discloses the adjustable applicator of claim 13, as applied above. Gueret further discloses wherein the actuator is rotatable in a first direction (clockwise) and a second direction (counter-clockwise) reverse to the first direction to bring the applicator head to the second configuration and the first configuration respectively (Column 3, lines 43-47 and Column 4, lines 17-22).
Regarding claims 19 and 20, Gueret discloses an adjustable applicator (Figures 1-5) comprising: 
an applicator head (Figure 3) comprising at least two applicator members (11 and portion of 5 between 10 and distal end of 1); 
wherein the at least two applicator members comprise a first applicator member (portion of 5 between 10 and distal end of 1) and a second applicator member (11); arranged along a central longitudinal axis (axis passing through the length of the application from a proximal end to a distal end); 
wherein each of the first applicator member and the second applicator member has a proximal end (portion of 5 just below lowest portion of 1, with respect to orientation defined in Figures 1 and 2; and 14 nearest 1) and a distal end (10, and 14 nearest 10); 
wherein each of the first applicator member and the second applicator member comprises a support body (cylindrical outer surface of 5, and 13); 
wherein the support body of the first applicator member comprises an elongated body (refer to Figures 1-2); 
wherein the first applicator member is mounted at least in part within a hollow interior of the second applicator member (Figures 1-2, and column 1, lines 58-67); 
wherein the distal ends of the first applicator member and the second applicator member are fixed (Column 2, lines 13-14) to one another in such a manner that the distal ends of the first applicator member and the second applicator member do not move independently of each other (column 2, lines 9-15); 
wherein the second applicator is capable of assuming at least a first configuration (Figure 1) and a second configuration (Figure 2), and wherein the first configuration corresponds to a radially retracted position (Figure 1) of the second applicator and the second configuration corresponds to a radially extended position (Figure 2) of the second applicator; 
wherein in the second configuration, one of the at least two longitudinal strips of the second applicator member is deformed radially outward to separate from the at least two longitudinal projecting strips of the first applicator member.  Refer additionally to Figures 1-5.  Gueret does not disclose the first applicator member comprising at least two longitudinal projecting strips, wherein at least one of the at least two longitudinal projecting strips of the first application member has at least one row of application elements, wherein the at least two longitudinal projecting strips of the first applicator member have a shape corresponding to the slots of the second applicator member; however Gueret does disclose that the first applicator member can have alternate configurations such as providing wedges to aid in the separation of the first and second applicator when using the applicator in the radially extended position (Column 2, lines 67-68), acknowledging that the shape of the first application member can be modified.
Pires et al. discloses a similar adjustable applicator (110) comprising two application members (175, 180) wherein a first application member (180) is housed within a hollow space of a second application member (175) and both application members comprise bristles (195, 200) mounted on longitudinal strips, wherein each row of application elements of the first applicator member is situated in the space between the rows of application elements of a second applicator member, demonstrating that providing an adjustable applicator, having one applicator member housed within a second applicator member, wherein both applicator members have bristles along their length is well-known in the art and that such a configuration provides the advantage of increasing the density of the bristles to retain variable quantities of a cosmetic product.  Refer to Figures 1-8.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Gueret’s adjustable applicator such that at least two longitudinal projecting strips, wherein at least one of the at least two longitudinal projecting strips of the first application member has at least one row of application elements, wherein the at least two longitudinal projecting strips of the first applicator member have a shape corresponding to the slots of the second applicator member, as taught by Pires et al., since Gueret recognizes that the first applicator member can be modified and since Pires et al. demonstrates that such a configuration is well-known in the art; additionally such a modification provides the advantage of increasing the versatility of the applicator by providing a second arrangement of bristles that can be accessed by a user, as desired, based on application.  The combination of Gueret and Pires does not disclose wherein a protrusion of at least two longitudinal strips extends into the slots when the first applicator member is displaced axially toward a proximal end of the adjustable applicator.  However, the combination does disclose that the applicator may comprise a protrusion in the form of a wedge to aid in the separation of the first and second applicator when using the applicator in the radially extended position (refer to Gueret, Column 2, lines 67-68), acknowledging that providing protrusions is well-known in the art.  
Crapet discloses an applicator (Figures 1-14) comprising a first (refer to annotated Figure 2, below) and second (refer to annotated Figure 2, below) applicator member, the first and second applicator members each having a support body (refer to annotated Figure 2, below), wherein the second applicator member comprises a protrusion (32, 34, Figure 2) that extends into an adjacent slot.  Crapet further discloses that the applicator may comprise alternating rows of first and second applicator members (refer to Paragraph [0054]), wherein each of the second applicator members has a protrusion (refer to Paragraph [0057]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of the combination of Gueret and Pires such that at least two longitudinal strips comprises a protrusion and the protrusions extend into the slot, as claimed, as taught by Crapet, since the combination of Gueret and Pires discloses that a protrusion can be used to separate the first and second applicator member and since Crapet demonstrates that such a configuration is well-known in the art.

    PNG
    media_image1.png
    591
    887
    media_image1.png
    Greyscale

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pires et al. (US2010/0212682) in view of Crapet et al. (US2018/0000228) and Gueret (US4446880).
Regarding claim 15, Pires et al. discloses an adjustable applicator (110) comprising: 
an applicator head comprising at least two applicator members (175, 180); 
wherein the at least two applicator members comprise a first applicator member (180) and a second applicator member (175); 
wherein the applicator head is capable of assuming at least a first configuration (Figure 5a and refer to Paragraph [0017]) and a second configuration (Figure 5b and refer to Paragraph [0017]); 
wherein each of the first applicator member and the second applicator member has a proximal end (190, 185) and a distal end (end of each application member opposite the proximal end); 
wherein each of the first applicator member and the second applicator member comprises a support body (205, 210); 
wherein the support body of each of the first applicator member and the second applicator member includes an outer surface (exterior of cylindrical surface) facing away from a central longitudinal axis (axis that extends through the length of the applicator, oriented through the center of the applicator) of the applicator head; 
wherein the support body of the first applicator member comprises an elongated body (applicator head, 180, comprises an elongated portion at its proximal end, 190) and at least two longitudinal projecting strips (portion of support body located at the base of each bristle) projecting from the elongated body (Figures 2-5b show at least two longitudinal strips projecting from the elongated body); 
wherein at least one of the at least two longitudinal projecting strips of the first applicator member has at least one row of application elements (200); 
wherein the support body of the second applicator member comprises a tubular body (refer to Paragraph [0014], where the [second] applicator member is disclosed to have a hollow, i.e. tubular body) having a plurality of slots (best shown in Figures 2 and 7 where a spacing is shown between at least two longitudinal strips of bristles) that extend longitudinally to define at least two longitudinal strips between them; 
wherein one of the at least two longitudinal strips of the second applicator member has at least one row of application elements (195); 
wherein the at least two longitudinal projecting strips of the first applicator member have a shape corresponding to the slots of the second applicator member (best shown in Figure 1, where the strips of the first and second applicator member are shown to alternate, meaning the space between the strips of the first applicator member correspond to the shape of the second applicator member); and 
wherein each of the at least two longitudinal strips of the second applicator member includes at least one protrusion (portion of support strip not containing bristles, that protrudes into the slot adjacent the bristle support, on the right or left side of each strip) that projects in the slot adjacent to the at least one protrusion.  Refer additionally to Figures 1-8.  Pires does not disclose wherein each of the at least two longitudinal strips of the second applicator member includes at least one protrusion that projects in the slot adjacent to the at least one protrusion.  
Crapet discloses an applicator (Figures 1-14) comprising a first (refer to annotated Figure 2, below) and second (refer to annotated Figure 2, below) applicator member, the first and second applicator members each having a support body (refer to annotated Figure 2, below), wherein the second applicator member comprises a protrusion (32, 34, Figure 2) on each strip thereof that extends into an adjacent slot.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pires’ applicator such that each of the longitudinal strips comprise at least one protrusion that projects in the slot adjacent the protrusion, as taught by Crapet, since such a modification allows the mating parts to fit together more efficiently.  The combination of Pires and Crapet does not disclose that when a compression stress is exerted on the second applicator member when the first applicator member is displaced axially towards the proximal end of the adjustable applicator, a mechanical interference between the first and second applicator member is generated.  Rather, the applicator of the combination of Pires and Crapet provides a rotational displacement between the first and second applicator members.  The combination of Pires and Crapet’s adjustable applicator provides an adjustment between a first and second position wherein the position of one of the applicator members is displaced, in a longitudinal direction via a central rod, while the other applicator member remains stationary; however Pires et al. further discloses that the applicator heads can also “be arranged to be moveable radially with respect to each other” (Paragraph [0017]), demonstrating that the manner in which the applicator members adjust can be modified.  Gueret discloses a similar adjustable applicator having a first and second applicator member wherein the first applicator member is displaced longitudinally via a central rod which results in a corresponding radial displacement of the second applicator member.  Gueret’s adjustable applicator (Figures 1-5) provides a first and second applicator member (11 and portion of 5 between 10 and distal end of 1) where the distal ends of the first and second applicator are fixed to one another such that the distal ends do not move independent of each other (Column 2, lines 9-15).  Gueret’s applicator adjusts between a first configuration which corresponds to a radially extended position (Figure 2) and a second configuration corresponding to a radially retracted position (Figure 1), demonstrating that providing an adjustable applicator having a radially deforming applicator member is well-known in the art.  Thus, when the first applicator member is displaced axially towards the proximal end of the adjustable applicator, a compression stress is exerted on the second applicator member and resulting mechanical interference between the first and second applicator member is generated.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pires and Crapet’s adjustable applicator such that a compressive stress is exerted on the second applicator when the first applicator member is displaced axially towards the proximal end of the adjustable applicator and a mechanical interference between the first and second applicator members is generated, as taught by Gueret, since Pires acknowledges that a radial deformation is within the scope of the invention and since Gueret demonstrates such configuration is well-known in the art; additionally, such a modification provides the advantage of increasing the versatility of the applicator by allowing a user to control the bristle envelope such that the brush can be either cylindrical or domed, based on a user’s desired application.
Regarding claim 16, the combination of Pires, Crapet, and Gueret discloses the adjustable applicator of claim 15, as applied above.  Per the modification addressed in claim 15, the radial deformation of Gueret was incorporated into the applicator of the combination of Pires and Crapet such that the applicator head is capable of assuming at least a first configuration and a second configuration, wherein the first configuration corresponds to a radially retracted position (see Gueret Figure 1) of the applicator head and the second configuration corresponds to a radially extended position (see Gueret, Figure 2) of the applicator head; and wherein in the second configuration, the at least two longitudinal strips of the second applicator member are deformed radially (best shown in Gueret, Figure 2).  
Regarding claims 17 and 18, the combination of Pires, Crapet and Gueret disclose the applicator of claim 16, as applied above.  Per the modification addressed in claim 15, the protrusions of Crapet were incorporated into the longitudinal strips of Pires.  Crapet’s protrusions are located at each end of the longitudinal strip, thus, the protrusions will be located below a proximal end of one of the at least two projecting strips of the first applicator member and will be lateral/next to the strips of the first applicator member.  Thus, the combination provides the adjustable applicator of claim 16, wherein in the first configuration, the at least one protrusion is located below a proximal end of one of the at least two projecting strips of the first applicator member, and in the second configuration, the at least one protrusion is located laterally to the at least two projecting strips of the first applicator member.  

Response to Arguments
Claim Objections
Applicant’s amendments to the claims overcome all previous claim objection; thus the claim objections have been withdrawn.
Claim Rejections – 35 U.S.C. 112(b)
Applicant’s arguments, see Page 10, filed 05/19/2022, with respect to the 35 U.S.C. 112(b) rejection of claims 1-14 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of Claims 1-14 has been withdrawn. 
Claim Rejections – 35 U.S.C. 103
Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive. Applicant argues that Crapet discloses that the protrusions/plates are designed so as to not hit the link arm and therefore Crapet teaches that no stress exists between component parts. This is found not persuasive since Crapet is not being relied upon for the teaching of a mechanical interference; Gueret provides the teaching of a mechanical interference and also discloses a protrusion/wedge to aid in the separation of the first and second applicator, as stated in the rejection above. Crapet is relied upon only for the explicit showing of a strip of a first applicator member having a protrusion extending into a slot of a second applicator member. Thus, the rejection of claims 1-20 is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772           
                                                                                                                                                                                             /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772